                 Case 2:19-cv-04347-JJT Document 40 Filed 09/06/19 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8                                       UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF ARIZONA
10 Alliance of Christian Leaders of the East           No. 2:19-cv-04347-JJT
   Valley; Magdalena Schwartz, in her
11 individual capacity and as president                CONSENT DECREE AS TO
   pastor of Alliance of Christian Leaders of          DEFENDANTS JEREMY BRONAUGH,
12 the East Valley; Iglesia Alfa y Omega;              JENNIFER HARRISON, EDUARDO
   Elias Garcia, in his individual capacity            JAIME MICHAEL PAVLOCK, AND
13 and as pastor of Iglesia Alfa y Omega;              AZ PATRIOTS
   Iglesia Monte Vista; Angel Campos, in
14 his individual capacity and as pastor of
   Iglesia Monte Vista; Iglesia Nueva
15 Esperanza; Israel Camacho, in his
   individual capacity and as pastor of
16 Iglesia Nueva Esperanza; Iglesia
   Apostolica; Helping With All My Heart,
17 Inc., an Arizona non-profit corporation;
   Cristobal Perez, in his individual
18 capacity and as pastor of Iglesia
   Apostolica De La Comunidad; Iglesia
19 Cristiana El Buen Pastor; Hector
   Ramirez, in his individual capacity and
20 as pastor of Iglesia Cristiana El Buen
   Pastor; Terence Driscoll,
21
                          Plaintiffs,
22 v.
23 Patriot Movement AZ; AZ Patriots;
   Jennifer Harrison; Sean Harrison; Lesa
24 Antone; Russell Jaffe; Jeremy Bronaugh;
   Antonio Foreman; Laura Damasco; Tami
25 Jo Garver; Michael Pavlock; “Brandi
   Payne”; Jane Roe; “Eduardo Jaime”;
26 John Does 1 & 2,
27                                   Defendants.

28

     CORE/3515773.0002/154601545.1
                   Case 2:19-cv-04347-JJT Document 40 Filed 09/06/19 Page 2 of 6




 1                                       PRELIMINARY RECITALS
 2                                                  Plaintiffs
 3            1.       Alliance of Christian Leaders of the East Valley (“Alliance”) is a nonprofit
 4 organization comprised of pastors of several Hispanic churches in the Phoenix metropolitan
 5 area.
 6            2.       Magdalena Schwartz is a pastor and a resident of Mesa, Arizona. Pastor
 7 Schwartz is the founder and head pastor of the Alliance as well as the founder of the Academia
 8 de Capellania Llamados Para Servir (Academy of Chaplains Called to Serve), a nonprofit
 9 organization.
10       3.      Iglesia Alfa y Omega is a bilingual, non-denominational Christian church in
11 Phoenix, Arizona.
12            4.       Elias Garcia is a resident of Phoenix, Arizona, and is the senior pastor of Iglesia
13 Alfa y Omega.
14        5.   Iglesia Monte Vista is a bilingual, cross-cultural Christian church in Phoenix,
15 Arizona.
16            6.       Angel Campos is a resident of Phoenix, Arizona, and is the senior pastor of
17 Iglesia Monte Vista.
18        7.    Iglesia Nueva Esperanza is a bilingual, non-denominational Christian church in
19 Mesa, Arizona.
20            8.       Israel Camacho is a resident of Mesa, Arizona, and is the senior pastor of Iglesia
21 Nueva Esperanza.
22       9.    Iglesia Apostolica De La Communidad is a Spanish-speaking, non-
23 denominational Christian church in Phoenix, Arizona.
24            10.      Cristobal Perez is a resident of Phoenix, Arizona, and is the senior pastor of
25 Iglesia Apostolica De La Communidad.
26        11.   Helping With All My Heart, Inc. is an Arizona non-profit corporation.
27
28
                                                        2
     CORE/3515773.0002/154601545.1
                   Case 2:19-cv-04347-JJT Document 40 Filed 09/06/19 Page 3 of 6




 1            12.      Pastor Perez is the executive director of Helping With All My Heart. Helping
 2 With All My Heart serves the homeless, visits rehabilitation centers, and runs a food bank and
 3 jail ministry.
 4            13.      Iglesia Cristiana El Buen Pastor is a Spanish-speaking, non-denominational
 5 Christian church in Mesa, Arizona.
 6            14.      Hector Ramirez is a resident of Mesa, Arizona, and is the senior pastor of Iglesia
 7 Cristiana El Buen Pastor.
 8            15.      Terence Driscoll is a resident of Phoenix, Arizona.
 9                                                 Defendants
10            1.       Jeremy Bronaugh is a resident of Goodyear, Arizona.
11            2.       Jennifer Harrison is a resident of Peoria, Arizona.
12            3.       Eduardo Jaime is a resident of Phoenix, Arizona.
13            4.       Michael Pavlock is a resident of Peoria, Arizona.
14            5.       AZ Patriots is an unincorporated association based in Arizona. It was founded on
15 or about February 18, 2019, by Jeremy Bronaugh, Jennifer Harrison, Eduardo Jaime, and
16 Michael Pavlock, who were active members of Patriot Movement AZ until that point.
17                                           Jurisdiction and Venue
18            6.       The subject matter and parties fall under this Court’s jurisdiction under 28 U.S.C.
19 § 1331. The Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.
20 § 1367. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).
21                                               DEFINITIONS
22            7.       “Plaintiffs” refers to the individuals and entities described in paragraphs 1–15,
23 above.
24            8.       “Consenting Defendants” refers to the individuals and entities described in
25 paragraphs 16–20, above.
26            9.       “Parties” refers to the Plaintiffs and Consenting Defendants, collectively.
27
28
                                                         3
     CORE/3515773.0002/154601545.1
                   Case 2:19-cv-04347-JJT Document 40 Filed 09/06/19 Page 4 of 6




1                                                      ORDER
2             Accordingly, the Parties having freely given their consent, and the terms of the Consent
3 Decree being fair, reasonable, and consistent with the requirements of state and federal law,
4             IT IS ORDERED as follows:
5             1.       The Joint Motion for Approval of Consent Judgment (Doc. 39) is granted.
6             2.       Rather than engage in protracted litigation, the Parties agree to resolve this
7                      matter through this Consent Decree.
8             3.       Defendants are permanently enjoined and restrained from:
9                               (A) trespassing on, standing, sitting, or lying on, or blocking, impeding, or
                                obstructing ingress or egress from any property or building owned or
10                              regularly and consistently utilized by Plaintiffs, or directly encouraging
                                others to do the same;
11
                                (B) trespassing on, standing, sitting, or lying or being present in or on,
12                              blocking, impeding, or obstructing ingress to or egress from any parking
                                lot, driveway, driveway entrance, or walkway entrance to any property or
13                              building owned or regularly and consistently utilized by Plaintiffs, or
                                directly encouraging others to do the same;
14
                                (C) physically abusing, grabbing, touching, pushing, shoving, crowding,
15                              or tortiously harassing persons entering or leaving, working at or using the
                                services of any property or building owned or regularly and consistently
16                              utilized by Plaintiffs, or directly encouraging others to do the same;
17                              (D) using any mechanical loudspeaker or sound amplification device,
                                including, but not limited to, megaphones, bullhorns, and electric
18                              amplifiers, or making any excessively loud sound which injures, disturbs,
                                or endangers the health or safety of any person on any property or
19                              building owned or regularly and consistently utilized by Plaintiffs, or
                                directly encouraging others to do the same;
20
                                (E) defacing, vandalizing, or damaging in any way any property or
21                              building owned or regularly and consistently utilized by Plaintiffs, or
                                directly encouraging others to do the same;
22
                                (F) recording, filming, taping, or photographing by any means, including
23                              but not limited to cameras or cell phones, any person on any property or
                                building owned or regularly and consistently utilized by Plaintiffs, or
24                              directly encouraging others to do the same; if such recording, filming,
                                taping, or photographing is within 50 feet of any boundary of such
25                              property or building; and
26                              (G) stating or implying (or directly encouraging others to do the same) in
                                any public forum, including but not limited to, social media or media
27                              interviews, that any Plaintiff is engaged in any form of human trafficking
                                or sex trafficking or harboring fugitives. For purposes of this paragraph,
28
                                                           4
     CORE/3515773.0002/154601545.1
                   Case 2:19-cv-04347-JJT Document 40 Filed 09/06/19 Page 5 of 6




                                “stating or implying” includes publishing, republishing, and failing to
1                               remove any previously published statement, by either Consenting
                                Defendants or any third party, on any social media account which
2                               Consenting Defendants control. To ensure that Consenting Defendants
                                can comply with this provision, Plaintiffs agree to identify and itemize for
3                               Consenting Defendants all past known previously published statements,
                                and any social media account controlled by Consenting Defendants, that
4                               are within the scope of this Section (G), within 30 days after entry of this
                                Order. Consenting Defendants shall have 30 days from receiving the
5                               itemization from Plaintiffs, required above, to remove such previously
                                published statements. Plaintiffs agree to use their best efforts to identify
6                               all past known previously published statements. Plaintiffs may amend the
                                notice contemplated in this paragraph upon learning of statements not
7                               included in the original notice; Consenting Defendants shall have 30 days
                                from the date of the amended notice to remove such previously published
8                               statements. In the event that there is an unresolvable dispute as to whether
                                any statement is within the scope of this Section (G), Plaintiffs may seek
9                               an Order from the Court determining the dispute.
10
              4.       Defendants shall, jointly, pay Plaintiffs a total of $750.00.
11
              5.       Each person found in violation of this Order, in addition to any civil or criminal
12
                       contempt penalties assessed, shall by jointly and severally liable for actual
13
                       damages incurred by any and all Plaintiffs injured by the violation, and shall be
14
                       jointly and severally liable for all attorneys’ fees and related costs incurred by
15
                       any and all Plaintiffs in relation to the enforcement of this Order;
16
              6.       Nothing in this Order shall be construed to supersede or diminish the obligation
17
                       of federal, state, and local law enforcement authorities to fulfill their duties and
18
                       responsibilities in enforcing federal and state laws and local ordinances.
19
              7.       Nothing in this Order shall be construed to limit or interfere with the ability of
20
                       federal, state, and local law enforcement authorities to take, if necessary,
21
                       additional measures under the law, above and beyond the restrictions contained
22
                       in this Order, to maintain order and keep the peace.
23
              8.       This Court shall retain jurisdiction of this action for the purposes of assuring
24
                       compliance with the terms and conditions of this Order, and of entering such
25
                       further and additional Orders as may be required.
26
27
28
                                                          5
     CORE/3515773.0002/154601545.1
                   Case 2:19-cv-04347-JJT Document 40 Filed 09/06/19 Page 6 of 6




1             9.       This Order may be enforced by a motion for contempt, only after providing
2                      written notice to counsel for Consenting Defendants and a reasonable
3                      opportunity to cure any alleged violation of this Order.
4             The Clerk is instructed to terminate this action as to Consenting Defendants Jeremy
5 Bronaugh, Jennifer Harrison, Eduardo Jaime, Michael Pavlock, and AZ Patriots.
6             Dated this_____ day of September, 2019.
7
8                                                            ________________________________
                                                             Honorable John J. Tuchi
9                                                            United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         6
     CORE/3515773.0002/154601545.1
